DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on July 14, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 3-7 have been amended; and claim 2 has been cancelled. Accordingly, claims 1 and 3-7 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed April 14, 2022, are hereby withdrawn: 
Drawing Objections
Previous Specification Objections
Claim Objections
Previous 35 USC 112(b) Rejections to claims 1-7
Specification
The disclosure is objected to because of the following informalities:
¶0023, line 4, should read, “the reducing vest be flexibly used”
Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and claim 3-7 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as the preamble recites “a reducing vest with bags”. It is unclear what a “reducing vest” is or how one of ordinary skill in the art could recognize a “reducing vest”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as “a size-adjusting vest with bags” meaning a vest that can be adjusted to change sizes with bags attached to it. This is consistent with the Applicant’s Specification ¶0003-0007 and ¶0023.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez US 5211321 in view of Uchibori US 20070157369 further in view of Soukeras US 3739961.
Regarding Independent Claim 1, Rodriguez discloses a reducing vest with bags (Fig. 1, #10), comprising an outer layer (Fig. 1, #20) forming a rear surface (Fig. 1, #41/43/48) and a front surface (Fig. 1, #22/24) of said reducing vest with bags, an inner layer (Fig. 2, #25) attached to said outer layer (Figs. 1-3) and disposed inside of said reducing vest with bags (Fig. 2), a straps adjusting mechanism (Applicant’s “straps adjusting mechanism” has been interpreted under 35 USC 112(f). Applicant’s “straps adjusting mechanism” appears to be a system of two straps with O-rings and buckles, and two fixed straps (per applicant Drawings Figs. 1-2 and Spec ¶0022); Rodriguez’ has a left and a right strap, a left and right buckle attached to the strap to adjust the strap length, a left and right O-ring to attach to the straps, and two lower straps to attach the O-rings to the garment to connect the straps to the garment, which are the same as the Applicant’s “straps adjusting mechanism; Rodriguez Annotated Fig. 2); said straps adjusting mechanism is sewn together (Figs. 1-3) with said rear surface of said outer layer of said reducing vest with bags (Figs. 1-3); wherein said straps adjusting mechanism includes two adjusting straps (Figs. 1-2, #31/32), wherein the two adjusting straps are comprised of a left adjusting strap (Figs. 1-2, #32) and a right adjusting strap (Figs. 1-2, #31), and the left adjusting strap has a left top end (Rodriguez Annotated Fig. 2), a left bottom end (Rodriguez Annotated Fig. 2), a left adjusting ring (Rodriguez Annotated Fig. 1), a left fixed ring (Rodriguez Annotated Fig. 2), and a left fixed strap (Rodriguez Annotated Fig. 2), and the right adjusting strap has a right top end (Rodriguez Annotated Fig. 2), a right bottom end (Rodriguez Annotated Fig. 2), a right adjusting ring (Rodriguez Annotated Fig. 2), a right fixed ring (Rodriguez Annotated Fig. 2), and a right fixed strap (Rodriguez Annotated Fig. 2); said left top end[s] of said left adjusting strap is connected to said rear surface of said outer layer (Rodriguez Annotated Fig. 1) on a left side of the reducing vest with bags (Rodriguez Annotated Fig. 1), and said right top end of said right adjusting strap is connected to said rear surface of said outer layer (Rodriguez Annotated Fig. 1) on a right side of the reducing vest with bags (Rodriguez Annotated Fig. 1), said left bottom end[s] of said left adjusting strap[s] is respectively actively connected with said left adjusting ring (Fig. 2), an upper side[s] of said left fixed ring is connected with said left bottom end of said left adjusting strap (Fig. 2), a lower side of said left fixed ring is connected with the left top end[s] of said  said right bottom end of said right adjusting strap is respectively actively connected with said right adjusting ring (Fig. 2), an upper side of said right fixed ring is connected with said right bottom end of said right adjusting strap (Fig. 2), a lower side of said right fixed ring is connected with the top end of said right fixed strap (Fig. 2); said left and right bottom ends of said left and right fixed straps are symmetrically arranged (Figs. 1-2 show the fixed straps are symmetrical) on a left side and a right side of a bottom edge (Rodriguez Annotated Fig. 2) of said outer layer (Rodriguez Annotated Fig. 2).
Rodriguez does not expressly disclose fixed steel wires and sewing interfaces for said fixed steel wires, two of said sewing interfaces for steel wires are symmetrically arranged on a left side and a right side of said front surface of said outer layer, said steel wires are inserted into said two sewing interfaces for steel wires and disposed between said outer layer and said inner layer and around a shoulder portion, and a central adjusting block.
Uchibori teaches an upper body garment (Fig. 1, ¶0018) with fixed metal wires (Figs. 8, #20; ¶0034) and sewing interfaces (Fig. 8 #16/19; ¶0038) for said fixed metal wires (¶0038), two of said sewing interfaces (Fig. 8, #16/19) for metal wires are symmetrically arranged on a left side (Fig. 9(a)-9(b), left side #20) and a right side (Fig. 9(a)-9(b), right side #20) of a front surface of an outer layer (Fig. 8, #17a), said metal wires are inserted into said two sewing interfaces for metal wires (Fig. 8, ¶0038) and disposed between said outer layer (Fig. 8) and an inner layer (Fig. 8, #17b) and around a shoulder portion (Uchibori Annotated Fig. 9(a) show the metal wires in a collar that is around the shoulders of the upper body garment) of the upper body garment (Fig. 1).
Both Rodriguez and Uchibori teach analogous inventions in the art of upper body garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Rodriguez with the teachings of Uchibori such that the vest would have metal wires in the collar to allow the neck opening to maintain its open shape (Uchibori Abstract), preventing the vest fabric at the neck from chafing the wearers skin as the metal could be bent in such a way as to keep the neck opening off of the wearer’s delicate neck skin. Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Rodriguez with the teachings of Uchibori to place sewing interfaces around the metal wires to create a secure pipe to attach the metal wires securely to the neck of the vest (Uchibori ¶0038), and so that the metal wires would not be clearly visible to anyone who looked at the vest opening.
Both Rodriguez and Uchibori do not expressly disclose that the wire is steel, and a central adjusting block. Uchibori does teach “metal wire, a resin wire, a ceramic wire or the like can be used as each of the wires” (¶0034) but does not specifically state that the metal is steel. Steel is well-known in the art to be a metal. It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to this choice of steel versus any other metal or material. Further, it appears the device of Uchibori would work equally as well having the steel wires as Uchibori teaches the wires can be made of metal (¶0034) and steel is a metal. Therein it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to modify Rodriguez to achieve the use of a steel wire (noting that it has been held that when the difference between the prior art and the claimed invention is merely the use of a metal material that it does not affect the function of the device, and thus a finding of prima facie obviousness is appropriate. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Both Rodriguez and Uchibori do not expressly disclose a central adjusting block.
Soukeras teaches an upper body vest for carrying bags with a central adjusting block (Fig. 1, #21), and two adjusting straps (Fig. 4, #17/18) connected with said central adjusting block (Fig. 4).
Both Rodriguez (as modified by Uchibori) and Soukeras teach analogous inventions in the art of upper body apparel. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Rodriguez (as modified by Uchibori) with the teachings of Soukeras such that there would be a central adjusting block connected to the two straps to allow the straps to be kept together and adjusted along the back of the wearer so that the weight of the vest would distributed more evenly.
Regarding Claim 6, the modified reducing vest with bags of Rodriguez discloses the reducing vest with bags according claim 1, wherein said two adjusting straps are cross-linking (Soukeras Fig. 6) at said central adjusting block (Soukeras Fig. 6).  
Claim 3-4, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Uchibori, and Soukeras as applied to claim 1 above, and further in view of Test US 5913409.
Regarding Claim 3, the modified reducing vest with bags of Rodriguez discloses the reducing vest with bags according claim 1, wherein said outer layer includes a first storage bag (Rodriguez Annotated Fig. 1), a second storage bag (Rodriguez Annotated Fig. 1), a third storage bag (Rodriguez Annotated Fig. 1) and a fourth storage bag (Rodriguez Annotated Fig. 1); said first storage bag are attached on said left side of said front surface of said outer layer (Rodriguez Annotated Fig. 1), said second storage bag, said third storage bag and said fourth storage bag are attached on said right side of said front surface of said outer layer (Rodriguez Annotated Fig. 1); said second storage bag is arranged on said right side of said front surface of said outer layer (Rodriguez Annotated Fig. 1), said third storage bag is arranged on said right side of said front surface of said outer layer (Rodriguez Annotated Fig. 1); a right side of said first storage bag is provided at a fixed line (Rodriguez Annotated Fig. 1); said outer layer is provided with the first, second, third, and fourth storage bags (Rodriguez Annotated Fig. 1).
Rodriguez does not expressly disclose that the bags are sewn on.
Test teaches a vest (Figs. 1-4) with pockets (Fig. 3, #48/50/52) that are sewn onto the vest (Col. 2, l. 59-63).
Both Rodriguez (as modified by Uchibori and Soukeras) and Test teach analogous inventions in the art of upper body apparel. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Rodriguez (as modified by Uchibori and Soukeras) with the teachings of Test such that the pockets would be sewn on to the vest as sewing is a cost effective and simple way to attach articles to a garment.
Regarding Claim 4, the modified reducing vest with bags of Rodriguez discloses the reducing vest with bags according claim 3, wherein a distance (Uchibori Annotated Fig. 2) of one of said sewing interfaces (Uchibori Annotated Fig. 2) for steel wires (Uchibori Annotated Fig. 2) at said right side of said front surface (Uchibori Annotated Fig. 9A) of said outer layer (Uchibori Annotated Fig. 2) to a top of 
The modified reducing vest with bags of Rodriguez does not expressly disclose a first distance between two structures is equal to 4-8 cm, and a second distance between two structures is equal to 8-12 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the distances between the structures of Rodriguez (as modified by Uchibori and Soukeras) to be 4-8 cm for the first distance and 8-12 cm for the second distance so that the pockets could be placed on a wide range of distances on the vest, allowing the vest to be sized up or down during manufacturing thereby permitting the same design to fit a wider variety of wearers, and since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Claim 5, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Uchibori, and Soukeras as applied to claim 1 above, and further in view of Marshall US 2003/0101508.
Regarding Claim 5, the modified reducing vest with bags of Rodriguez discloses the reducing vest with bags according claim 1, but does not expressly disclose wherein said inner layer is provided with a plurality of air holes.  
Marshall teaches a load carrying vest (Abstract; Fig. 1) made of a mesh material (Abstract; Figs. 3-6) that allows air to pass through (¶0010).
Both Rodriguez (as modified by Uchibori and Soukeras) and Marshall teach analogous inventions in the art of upper body apparel. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Rodriguez (as modified by Uchibori and Soukeras) with the teachings of Marshall such “that they permit the free flow of moisture and air there-through.” (Marshall ¶0010) Furthermore, such materials have the advantage of shedding rather than accumulating dirt and vegetable matter.
Claim 7, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Uchibori, Soukeras, and Test as applied to claims 1 and 3 above, and further in view of Ostrowski US 10010160.
Regarding Claim 7, the modified reducing vest with bags of Rodriguez discloses the reducing vest with bags according claim 3, wherein a fourth storage bag (Rodriguez Annotated Fig. 1), but does not expressly disclose that the fourth storage bag includes a zipper pull, a zipper tape, and a hanging ring; said zipper pull is disposed on and connected to the zipper tape and the zipper pull is configured to close the zipper tape at an upper portion of said fourth storage bag, said hanging ring is disposed at said upper portion of said fourth storage bag.
Ostrowski teaches a load-supporting vest (Figs. 1A-1B) with a storage bag (Ostrowski Annotated Fig. 1A) a zipper pull (Ostrowski Annotated Fig. 1A), a zipper to close the zipper tape (Col. 2, l. 24) at an upper portion (Ostrowski Annotated Fig. 1A) of said storage bag, said hanging ring is disposed at said upper portion of said storage bag (Ostrowski Annotated Fig. 1A).
Both Rodriguez (as modified by Uchibori) and Ostrowski teach analogous inventions in the art of upper body apparel. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Rodriguez (as modified by Uchibori) with the teachings of Ostrowski such that the fourth storage bag would have a zipper pull, zipper tape, and a hanging ring on the front of the vest so that the fourth storage bag could be zipped closed to secure small objects inside of the pocket, and the zipper pull could be connected to the hanging ring via a lock, ziptie, or other fastener, thereby preventing the zipper from opening accidentally.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Rodriguez discloses the structure of the reducing vest with bags, there would be a reasonable expectation for the reducing vest with bags to perform such functions as explained after each functional limitation.

    PNG
    media_image1.png
    750
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    775
    683
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    650
    856
    media_image3.png
    Greyscale

(Uchibori Annotated Fig. 2 is rotated to provide a clearer view of the annotations.)

    PNG
    media_image4.png
    501
    645
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    695
    718
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed July 14, 2022, with respect to the 35 USC 103 of Claims 1-7 have been considered but are not persuasive.
Regarding the 35 USC 103 of claim 1, Applicant argues:
“Uchibori discloses an upper body garment with fixed wires. However, referring to Fig. 7, Fig, 8 and paragraph [0030] in specification, it records that "the striped design is formed three-dimensionally by suturing main cloths 17 and sub cloths 16", paragraph [0031] in specification, it records that " each of the sub cloths 16 whose width is slightly wider than the width of the striped design is sutured to the reverse side of the main cloths 17", paragraph [0037] in specification, it records that " each of the wires 20 is inserted into a pipe formed by suturing a separated cloth 19 to the reverse side of the main cloths17 so as to attach the wires 20 to the dress" Therefore, the wire 20 is not disposed between said outer layer and said inner layer of the dress” (Remarks Page 30, Paragraph 6)
The Examiner respectfully disagrees. In as much as has been claimed, the prior art of Uchibori discloses an upper body garment (Fig. 1, ¶0018) with fixed metal wires (Figs. 8, #20; ¶0034) and sewing interfaces (Fig. 8 #16/19; ¶0038) for said fixed metal wires (¶0038), two of said sewing interfaces (Fig. 8, #16/19) for metal wires are symmetrically arranged on a left side (Fig. 9(a)-9(b), left side #20) and a right side (Fig. 9(a)-9(b), right side #20) of a front surface of an outer layer (Fig. 8, #17a), said metal wires are inserted into said two sewing interfaces for metal wires (Fig. 8, ¶0038) and disposed between said outer layer (Fig. 8) and an inner layer (Fig. 8, #17b) and around a shoulder portion (Uchibori Annotated Fig. 9(a) show the metal wires in a collar that is around the shoulders of the upper body garment) of the upper body garment (Fig. 1). See 35 USC 103 rejection above.
“And referring to Fig.2, Fig. 9a, Fig. 9b, the wires 20 are attached to the peripheral edges of the neck 13 and the neck hole 14. (paragraph [0040] in specification). Therefore, the wires are not around the shoulder portion of the dress.” (Remarks Page 30, Paragraph 7)
The Examiner respectfully disagrees. In as much as has been claimed, Uchibori discloses an upper body garment (Fig. 1, ¶0018) with fixed metal wires (Figs. 8, #20; ¶0034) and sewing interfaces (Fig. 8 #16/19; ¶0038) for said fixed metal wires (¶0038), two of said sewing interfaces (Fig. 8, #16/19) for metal wires are symmetrically arranged on a left side (Fig. 9(a)-9(b), left side #20) and a right side (Fig. 9(a)-9(b), right side #20) of a front surface of an outer layer (Fig. 8, #17a), said metal wires are inserted into said two sewing interfaces for metal wires (Fig. 8, ¶0038) and disposed between said outer layer (Fig. 8) and an inner layer (Fig. 8, #17b) and around a shoulder portion (Uchibori Annotated Fig. 9(a) show the metal wires in a collar that is around the shoulders of the upper body garment) of the upper body garment (Fig. 1). See 35 USC 103 rejection above.
“That is to say, the wires 20 in Uchibori has the function of maintain the shape of the dress, but it can not reduce the shoulder burden and improve the portability when wearing.” (Remarks Page 31, Paragraph 1)
The Examiner respectfully disagrees. In as much as has been claimed, Uchibori discloses the an upper body garment (Fig. 1, ¶0018) with fixed metal wires (Figs. 8, #20; ¶0034) and sewing interfaces (Fig. 8 #16/19; ¶0038) for said fixed metal wires (¶0038), two of said sewing interfaces (Fig. 8, #16/19) for metal wires are symmetrically arranged on a left side (Fig. 9(a)-9(b), left side #20) and a right side (Fig. 9(a)-9(b), right side #20) of a front surface of an outer layer (Fig. 8, #17a), said metal wires are inserted into said two sewing interfaces for metal wires (Fig. 8, ¶0038) and disposed between said outer layer (Fig. 8) and an inner layer (Fig. 8, #17b) and around a shoulder portion (Uchibori Annotated Fig. 9(a) show the metal wires in a collar that is around the shoulders of the upper body garment) of the upper body garment (Fig. 1). The function of reducing the shoulder burden and improving portability when wearing the vest is not claimed. See 35 USC 103 rejection above.
“Rodriguez also fails to disclose a left adjusting ring, a left fixed ring, and a left fixed strap, a right adjusting ring, a right fixed ring, and a right fixed strap. Uchibori also fails to disclose that said straps adjusting mechanism as recited by the claim 1. Soukeras discloses a cross-over strap receiving device 21 equals to the central adjusting block in claim 1, however, the straps 17 and 18 are different with left adjusting strap and a right adjusting strap in claim 1 because of the same reason as the adjustable straps 31 and 32 in Rodriguez. Soukeras also fails to disclose a left adjusting ring, a left fixed ring, and a left fixed strap, a right adjusting ring, a right fixed ring, and a right fixed strap.” (Remarks, Page 31, Paragraph 4 – Page 32, Paragraph 1)
The Examiner respectfully disagrees. In as much as has been claimed, the combination of the arts of Rodriguez, Uchibori, and Soukeras overcome the deficits as claimed by the Applicant. Rodriguez discloses, “…a left adjusting ring (Rodriguez Annotated Fig. 1), a left fixed ring (Rodriguez Annotated Fig. 2), and a left fixed strap (Rodriguez Annotated Fig. 2), and the right adjusting strap has a right top end (Rodriguez Annotated Fig. 2), a right bottom end (Rodriguez Annotated Fig. 2), a right adjusting ring (Rodriguez Annotated Fig. 2), a right fixed ring (Rodriguez Annotated Fig. 2), and a right fixed strap (Rodriguez Annotated Fig. 2)”, Uchibori and Soukaras do not need to disclose the above limitations as they are secondary references used to modify Rodriguez to have other limitations not listed in this argument, which are disclosed in claim 1. Uchibori does not disclose the straps adjusting mechanism because Uchibori is used modify Rodriguez to have wires. Soukeras teaches an upper body vest for carrying bags with a central adjusting block (Fig. 1, #21), and two adjusting straps (Fig. 4, #17/18) connected with said central adjusting block (Fig. 4). Soukeras is a secondary reference used only to modify Rodriguez to have a central adjusting block. The two adjusting straps of Soukeras are not being used to modify Rodriguez, rather, they are showing that the central block of Soukeras is capable of being connected to two adjusting straps, like the art of Rodriguez, and therefore the combination is logical. See the full 35 USC 103 rejection above.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claims 3-7 are not allowable over the prior art. Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732